DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/13/2021 and 10/07/2021 has been considered by the Examiner.

Response to Amendments/Status of Claims
Claims 1-20, filed on 05/20/2021, are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a positively recited supplying, feeding, or combusting/burning the composition recited in the preamble of this claim. In other words, claim 10 intends to use the composition comprising the kerosene boiling range composition according to claim 1 but it is missing any active steps that would facilitate this “use” of the composition.
claims 11-12 are also rejected as above because they depend from claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin-Pitel et al. (US 2018/0371343).

Regarding claims 1-4, Rubin-Pitel teaches making a fuel component, such as kerosene [0019] and [0021], which provides a product that is rich and naphthenes said product is suitable for blending and use in jet fuel blending applications [0038]. 
In Table 2 (pg. 14), hydrotreated kerosene samples are shown to have the following properties: sulfur contents of 2-10 mg/kg (i.e. wppm; which overlaps the claimed sulfur of 150 wppm or less), a T10 distillation (10% off temperature) of 202.3-198.6 °C (which overlaps the claimed temperature of 205°C or less), a T90 distillation temperature of 241.9-258.3°C (considered a final boiling point; this range also overlaps the claimed temperature of 300°C or less). The samples comprise 68-74 wt% naphthenes and 7.7-13.9 wt% aromatics. The disclosed aromatics contents of the kerosene samples overlap the claimed aromatic contents of 4-18 wt% in claim 1, 4-12 wt% in claim 2, and 4-10 in claim 3. The disclosed ratio of naphthenes to aromatics (e.g. 74.1/7.7= 9.5 for Kero 1, 5.2 for kero 2, and 6.5 for kero 3; these values overlap the claimed ranges of 3.2 or more or 4 or more (for claim 4). The range disclosed by the reference overlaps/touches the instantly claimed range and therefore; the instantly claimed range is anticipated by the reference as sufficiently supported by specific example(s)—See MPEP 2131.03. 

Regarding claims 5-9, the values for cetane index, ASTM test results, pour point, cloud point, ratio of aliphatic sulfur, and ratio of normal and iso paraffins are considered properties that are included in the disclosed kerosene because both claimed and disclosed kerosene have similar compositions (e.g. aromatics and naphthenes) and distillation curve: in other words both kerosene compositions are chemically similar. "Products of identical chemical composition can not have mutually exclusive properties."—see MPEP 2112.01 II.  
Regarding claims 10-12, teaches that the samples in Table are hydrotreated [0118]. The produced kerosene by the method is suitable for jet fuel (i.e. fuel in engine) blending, as discussed above. 

Regarding claim 13, Rubin-Pitel teaches making a fuel component, such as kerosene [0019] and [0021], which provides a product that is rich and naphthenes said product is suitable for blending and use in jet fuel blending applications [0038]. 
In Table 2 (pg. 14), hydrotreated kerosene samples are shown to have the following properties: sulfur contents of 2-10 mg/kg (i.e. wppm; which overlaps the claimed sulfur of 100 wppm or less), a T10 distillation (10% off temperature) of 202.3-198.6 °C (which overlaps the claimed temperature of 205°C or less), a T90 distillation temperature of 241.9-258.3°C (considered a final boiling point; this range also overlaps the claimed temperature of 300°C or less). The samples comprise 68-74 wt% naphthenes and 7.7-13.9 wt% aromatics. The disclosed aromatics contents of the kerosene samples overlap the claimed aromatic contents of 4-18 wt%. The disclosed ratio of naphthenes to aromatics (e.g. 74.1/7.7= 9.5 for Kero 1, 5.2 for kero 2, and 6.5 for kero 3; these values overlap the claimed ranges of 3.2 or more. The range disclosed by the reference overlaps/touches the instantly claimed range and therefore; the instantly claimed range is anticipated by the reference as sufficiently supported by specific example(s)—See MPEP 2131.03. 
Here, it is noted that Rubin-Pitel is silent about the kerosene comprising 1-49 wt% sustainable aviation fuel in accordance with ASTM D7566, and 51-99 wt% of the kerosene from Table 2 discussed above.

1)	ASTM D7566 is directed to “Standard Specification for Aviation Turbine Fuel Containing Synthesized Hydrocarbons” (astm.org). The factual findings here are based on the suggestion of the prior art reference that the manufactured kerosene is suitable for blending and use as jet fuel (aviation fuel, [0019] and [0021]). At this time, it is assumed that the kerosene disclosed by Rubin-Pitel does meet ASTM D7566 because it is intended for aviation fuel use and thus meets its specifications;
  2)	Rubin-Pitel suggests that the kerosene can be blended with other kerosene such as aviation fuels or jet fuels and therefore, blending values of 1-49 wt% or 51-99 wt% are not expected to change the chemical identity of the compositions. In other words, kerosene(s) are considered chemically similar and thus, their blends also have kerosene properties and meet the claimed “kerosene boiling range product); and
3) 	the origin of the kerosene (e.g. sustainable) is not expected to impact the chemical identity of kerosene.
Because of 1)-3) above, the prior art kerosene is viewed as anticipating the claimed kerosene.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin-Pitel et al. (US 2018/0371343).

Regarding claims 14-20, Rubin-Pitel teaches making a fuel component, such as kerosene [0019] and [0021], which provides a product that is rich and naphthenes said product is suitable for blending and use in jet fuel blending applications [0038]. 
In Table 2 (pg. 14), hydrotreated kerosene samples are shown to have the following properties: sulfur contents of 2-10 mg/kg (i.e. wppm; which overlaps the claimed sulfur of 100 wppm or less), a T10 distillation (10% off temperature) of 202.3-198.6 °C (which overlaps the claimed temperature of 205°C or less), a T90 distillation temperature of 241.9-258.3°C (considered a final boiling point; this range also overlaps the claimed temperature of 300°C or less). The samples comprise 68-74 wt% naphthenes and 7.7-13.9 wt% aromatics. The disclosed aromatics contents of the kerosene samples overlap the claimed aromatic contents of 4-18 wt% 
It is noted that Rubin-Pitel is not specific regarding the properties of the crude oil being used to make the kerosene ([0044] and [0050]). Rubin-Pitel is silent about the claimed boiling point of the crude oil and about the paraffin vol% in the crude.
However, Rubin-Pitel suggests that the crude oil source is fractionated to remove resids ([0050]); crude oil resid has a boiling temperature of about 1500 °F (815 °C). Resid is assumed to correspond to the “final boiling point” of the crude.
It would have been obvious to one of ordinary skill in the art to have used any suitable crude including those that have similar and overlapping final boiling point temperatures of 550°C or more. Also, the paraffin vol % in the crude is assumed to be a property of the crude that is used to make the disclosed kerosene—see US 3,985,638 which suggests that jet fuel (kerosene) comprises 45 wt% paraffins. These paraffins are assumed to be derived from the crude itself.
  
Regarding the blending of kerosene with other kerosene from sustainable aviation fuel,  ASTM D7566 is directed to “Standard Specification for Aviation Turbine Fuel Containing Synthesized Hydrocarbons” (astm.org). The factual findings here are based on the suggestion of the prior art reference that the manufactured kerosene is suitable for blending and use as jet fuel (aviation fuel, [0019] and [0021]). At this time, it is assumed that the kerosene disclosed by Rubin-Pitel does meet ASTM D7566 because it is intended for aviation fuel use and thus meets its specifications. The origin of the kerosene (e.g. sustainable) is not expected to impact the chemical 
Note here that the kerosene from other source is not hydrotreated (blend components that come from outside the hydrotreatment of Rubin-Pitel; [0012] and [0017]) and thus is not exposed to more than 10 psia hydrogen in the presence of a catalyst including Group VI metal, group VIII metal or a zeolite.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin-Pitel as applied to claim 14 above, and further in view of Klein et al. (US 2012/0261308).

It is noted that Rubin-Pitel is silent about the exposing of claim 20.
However, Klein suggests removing mercaptans from kerosene to make it suitable for use at jet fuel ([0046]).
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have removed the mercaptans from the kerosene of Rubin-Pitel to make this kerosene suitable for jet fuel use.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772